DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections made in a previous Office action and not repeated below are hereby withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 50 is objected to because of the following informalities:  claim 50 requires a particle size as well as the particles as “formed from the same material as the substrate.”  It is noted that claim 29, from which claim 50 depends, already requires the particles as the same material as the substrate.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 51 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of Claim 51 requires the particles comprise the same material as the substrate.  Claim 29, however, from which claim 51 depends, already requires that limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-35, 37-41, 43, 45 and 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Amin et al. (US 2010/0047521) in view of Ham et al. (US 2012/0174823) and Milanovska et al. (DE 20 2012 012 372).  Note that Milanovska et al. (US 2014/0178642) will be used as the English translation of Milanovska (DE ‘372), and all citations hereinafter will refer to Milanovska (US ‘642).

	While the reference does not specifically disclose magnetic and inductive field transparency, it is expected the claimed glass and the disclosed glass will have similar properties regarding magnetic and inductive field transparency given the similar compositions; see Amin [0028-0033] & Table 1 and Applicant’s specification [0044-0051].  Note that Ex. 7 of Amin Table 1 falls within the range of the compositions disclosed in Applicant’s specification [0044 & 0045]; see MPEP 2112.01 II “Products of identical chemical composition can not have mutually exclusive properties.”  Alternatively, the composition ranges disclosed in Amin render obvious the composition of Example 1 in Applicant’s specification, thereby rendering obvious the claimed magnetic and inductive field properties; see Amin [0028-0033] and Applicant’s specification [0082]; see also MPEP 2112.01 II.
	The reference fails to disclose the claimed fingerprint resistant properties as exhibiting one or both of a visibility of less than about 0.95 and a color shift of less than about 20 when a fingerprint is applied to the surface.

	It would have been obvious to one of ordinary skill in the art for the anti-smudge/fingerprint resistant properties of Amin to comprise the coating film of Ham in order to prevent the filthiness of fingerprints from being conspicuous.  Further, given Ham discloses the fingerprints become invisible, it is expected that fingerprints applied to a surface with the coating film will exhibit the claimed visibility and color shift.
	Neither reference discloses the substrate surface as comprising a textured surface of particles attached or bonded to the anti-fingerprint surface wherein the particles comprise the same material as the substrate.
	Milanovska discloses a coated glass substrate with a haptically perceptible texture that includes texturing inorganic particles that are fixed on a substrate by a layer-forming material, see abstract and Figs. 2-5 & 8-10.  The reference further discloses that the coated substrate has at least one of the following properties: can be easily cleaned, hydrophobic, anti-bacterial, reduced visibility of fingerprint and dirt-repelling [0020].  Additionally, the reference discloses the particles as alkali aluminosilicate glass [0071]
	It would have been obvious to one of ordinary skill in the art at the time of the invention for the substrate of Amin to have the coating of Milanovska in order to provide 
	Regarding claim 30, Amin discloses the housing/enclosure exhibits a fracture toughness of greater than 0.6 MPa·m1/2, a 4-point bend strength of greater than 350 MPa, a Vickers hardness of at least 450 kgf/mm2, a Vickers median/radial crack initiation threshold of at least 5 kgf, a Young’s Modulus ranging between about 50 to 100 GPa and a thermal conductivity of less than 2.0 W/m°C, see abstract.
	Regarding claim 31, Amin discloses the enclosure exhibits a radio and microwave frequency transparency, as defined by a loss tangent of less than 0.015 over the frequency range of between 500 MHz to 3.0 GHz [0021].
	Regarding claim 32, Amin discloses that the article exhibits a fracture toughness of greater than 0.75 MPa·m1/2, see claim 4.  Additionally, the reference discloses the article exhibits a Young’s Modulus ranging between 50 and 75 GPa [0023].
	Regarding claim 33, Amin discloses the enclosure exhibits a 4-point bend strength of greater than 475 MPa [0023].
	Regarding claim 34, Amin discloses that the article exhibits a Vickers hardness of at least 500 kgf/mm2 and Vickers median/radial crack initiation threshold of greater than 10 kgf, see claim 7.
	Regarding claim 35, Amin discloses the glass article exhibits a thermal conductivity of less than 1.5 W/m°C [0024].

	Regarding claim 38, Milanovska discloses the RMS roughness of the coating as not more than 2 microns, which overlaps the claimed range [0188]; see MPEP 2144.05 I.
	Regarding claim 40, Amin discloses it is desirable for the article to be transparent in the infrared to allow wireless optical communication between electronic devices; specifically a transparency of greater than 80% at wavelengths ranging from 750 to 2000 nm [0021].
	Regarding claim 41, the reference discloses the housing/enclosure as glass, which corresponds to an amorphous substrate, see abstract.
	Regarding claim 43, the reference discloses the article as comprising an ion exchanged glass exhibiting a compressive layer having a depth of layer greater than or equal to 20 microns, a compressive stress greater than 400 MPa and/or a central tension of more than 20 MPa [0007].

	Regarding claim 50, Milanovska discloses the texturing particles have a diameter in a range from 500 nm to 50 microns, which overlaps the claimed range [0068]; see MPEP 2144.05 I.
	Regarding claim 51, Milanovska discloses the particles as alkali aluminosilicate glass [0071], which corresponds to particles comprising the same material as the substrate of Amin; see above discussion and Amin abstract and [0027-0033].
Response to Arguments
Applicant’s arguments with respect to claims 29-35, 37-41, 45 and 49-51 have been considered but are moot in view of a new combination of prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A AUER whose telephone number is (571)270-5669.  The examiner can normally be reached on Monday - Friday 9 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on (571)272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LAURA A AUER/Primary Examiner, Art Unit 1783